Title: From George Washington to Ephraim Blaine, 29 January 1781
From: Washington, George
To: Blaine, Ephraim


                        
                            Sir
                            Head Quarters New Windsor Janry 29. 1781
                        
                        Representations having been made to me, by the Commissy of the  Staff, that there is
                            no provision of the meat kind, for the Artillery & other Troops at this place, nor a prospect of any immediately
                            on account of the impossibility of transportation by Water & that there are Beef Cattle in the Neighbourhood for
                            Sale, but which cannot be obtained without hard Money.You are therefore directed to procure an immediate supply for the
                            Troops, & if it cannot be obtained by purchase, You will take measures for impressing the same, having the Cattle
                            properly estimated & making compensation for them agreeable to the just value—I am Sir.

                    